DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 12/17/21, Applicant, on 2/9/22, presented additional arguments for consideration. Claims 1-3 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 7/16/2018 and 12/17/2021.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Response to Amendment
Applicant’s amendments are acknowledged.
The objections to the drawing filed on 7/16/2018 are withdrawn in light of Applicant’s amendments to the specification.
The 35 USC 103 rejections of claims 1-3 are still applied in light of Applicant’s explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0026106 to Oh et al. (hereafter referred to as Oh) in view of U.S. Patent Application Publication Number 2015/0324543 to List et al. (hereafter referred to as List).
As per claim 1, Oh teaches: 
parsing, by the processor using a natural language processing technique configured to analyze syntactic and semantic content, the medical history information (Paragraph Number [0053] teaches question-answering system 160 includes: a corpus storage 178 for storing the document set 164, which is a document set of huge amount of documents on the Internet acquired in advance, with information necessary for forming features to rank answer candidates assigned to each sentence; an answering unit 170 responsive to the question received from service utilizing terminal 166, for extracting several sentences stored in corpus storage 178 as appropriate answers to the received question, ranking these sentences and outputting an answer list 174 having a prescribed number of answers higher in rank listed to service utilizing terminal 166. Paragraph Number [0046] teaches a combination 110 of a question Q1 such as shown in FIG. 2 and answer candidates A1-1 and A1-2. The underlined portion 120 of answer candidate A1-1 describes an undesirable event related to cancer, while the underlined portion 122 of 
performing, based on the parsed medical history information, a first search of a medical corpus containing a plurality of sources having information about the particular disease (Paragraph Number [0054] teaches answering unit 170 includes: a candidate retrieving unit 222, responsive to a question received from service utilizing terminal 166, for searching corpus storage 178 in a conventional manner and extracting a prescribed number of (for example, 300) answer candidates from a huge number of sentences; an answer candidate storage 224 for storing candidates extracted by candidate retrieving unit 222; a question analyzing unit 226, responsive to a question received from service utilizing terminal 166, for analyzing the question, or conducting morphological analysis and parsing (syntactic analysis) to be used for features, and outputting morphological information and syntactic information. Paragraph Number [0046] teaches a combination 110 of a question Q1 such as shown in FIG. 2 and answer candidates A1-1 and A1-2. The underlined portion 120 of answer candidate A1-1 describes an undesirable event related to cancer, while the underlined portion 122 of answer candidate A1-2 describes desirable action for preventing cancer. According to the present invention, answer candidate A1-1 is assumed to be more appropriate as an answer to question Q1).
detecting, by the processor and based on the first search, a group of medical treatments relevant to the particular disease (Paragraph Number [0047] teaches questions concerning diseases like question Q1 shown in FIG. 2 often have answers that include references to chemicals (like answer candidate A1-1), viruses, body parts and so 
wherein the detected medical treatments are identified from different sources of the plurality of sources from each other (Paragraph Number [0053] teaches question-answering system 160 includes: a corpus storage 178 for storing the document set 164, which is a document set of huge amount of documents on the Internet acquired in advance, with information necessary for forming features to rank answer candidates assigned to each sentence; (i.e., plurality of sources having information about the subject matter) on the Internet acquired in advance)).
analyzing, by the processor and after the group of medical treatments have been detected, similarities and difference among the detected medical treatments (Paragraph Number [0047] teaches questions concerning diseases like question Q1 shown in FIG. 2 often have answers that include references to chemicals (like answer candidate A1-1), viruses, body parts and so on. Capturing such statistical correlations between diseases and harmful substances may lead to higher possibility of providing more appropriate answers to the questions. For this purpose, in the embodiment below, semantically similar words are classified into semantic classes, which are used as features. Though semantic classes can be manually built and existing semantic thesauruses are also available, in the present 
sorting, by the processor and based on the analysis, the detected medical treatments into at least three treatment categories, including sorting a first plurality of the detected medical treatments into a first treatment category, a second plurality of the detected medical treatments into a second treatment category, and a third plurality of the detected medical treatments into a third treatment category, wherein each treatment category includes medical treatments that are similar in type to each other as determined based on the analysis (Paragraph Number [0046] teaches a combination 110 of a question Q1 such as shown in FIG. 2 and answer candidates A1-1 and A1-2. The underlined portion 120 of answer candidate A1-1 describes an undesirable event related to cancer, while the underlined portion 122 of answer candidate A1-2 describes desirable action for preventing cancer. According to the present invention, answer candidate A1-1 is assumed to be more appropriate as an answer to question Q1. For simplicity of description, in the present specification, the orientations of evaluation such as "desirable" and "undesirable" are referred to as "polarities" and phrases to be evaluated with polarities such as "a phrase describing a desirable event" and "a phrase describing an undesirable event" are referred to as "evaluation phrases." Specifically, in the present invention, a phrase is classified either to a first evaluation class of "a phrase describing a desirable event" or to a second evaluation class of "a phrase describing an undesirable event," in accordance with a certain standard of evaluation. Mutually opposite polarities such as "desirable" and "undesirable" are assigned to the evaluation classes. Though the polarities "desirable/undesirable" are discussed here, various other polarities may be possible, in 
performing, by the processor and based on the sorting of the detected medical treatments, a second search of the medical corpus (Paragraph Number [0054] teaches answering unit 170 includes: a candidate retrieving unit 222, responsive to a question received from service utilizing terminal 166, for searching corpus storage 178 in a conventional manner and extracting a prescribed number of (for example, 300) answer candidates from a huge number of sentences; an answer candidate storage 224 for storing candidates extracted by candidate retrieving unit 222; a question analyzing unit 226, responsive to a question received from service utilizing terminal 166, for analyzing the question, or conducting morphological analysis and parsing (syntactic analysis) to be used for features, and outputting morphological information and syntactic information. Paragraph Number [0046] teaches a combination 110 of a question Q1 such as shown in FIG. 2 and answer candidates A1-1 and A1-2. The underlined portion 120 of answer candidate A1-1 describes an undesirable event related to cancer, while the underlined portion 122 of answer candidate A1-2 describes desirable action for preventing cancer. According to the present invention, answer candidate A1-1 is assumed to be more appropriate as an answer to question Q1).
Oh teaches receiving and parsing a question, detecting a group of answers for the question, and sorting the answers into groups/categories but does not explicitly teach identifying ordering data, generating an answer sequence, and providing the answer 
A method for treating a human patient having a particular disease, the method comprising: providing medical history information about the patient a processor of medical question­answering system (Paragraph Number [0020] teaches presenting a pathway for treatment of a disease (e.g., specific to a form of cancer). The pathway can be presented, for example, in a user interface, and can include interconnected elements that represent various possible treatments and decisions to be made by the patient, e.g., in consultation with treating professionals (e.g., physicians, researchers, specialists or other caregivers). Relationships among elements in the pathway can be indicated using direction arrows that connect related elements. The pathway can represent a superset of past decisions, and prospective paths forward that includes the treatment path ultimately taken by the patient).
identifying, by the processor and based on the second search, ordering data indicating a particular arrangement of a first medical treatment of the first treatment category, a second medical treatment of the second treatment category, and a third medical treatment of the third treatment category relative to each other, wherein the ordering data is identified based on a particular at least one source that is different from any of the sources from which the first medical treatment, second medical treatment, and third medical treatment were identified based on the first search (Paragraph Number [0021] teaches system 100 can be used to present a pathway in a user interface, where the pathway is used in treating a patient with a disease (e.g., cancer). The pathway can include a combination of therapeutic and diagnostic pathway elements including an 
generating, by the processor and based on the ordering data, a medical treatment plan for the patient that includes a combination of the first medical treatment, the second medical treatment, and the third medical treatment ordered within the medical treatment plan as indicated by the ordering data (Paragraph Number [0020] teaches presenting a pathway for treatment of a disease (e.g., specific to a form of cancer). The pathway can be presented, for example, in a user interface, and can include interconnected elements that represent various possible treatments and decisions to be made by the patient, e.g., in consultation with treating professionals (e.g., physicians, researchers, specialists or other caregivers). Relationships among elements in the pathway can be indicated using 
treating the patient for the particular disease with the first medical treatment, the second medical treatment, and the third medical treatment in an order dictated by the medical treatment plan (Paragraph Number [0020] teaches presenting a pathway for treatment of a disease (e.g., specific to a form of cancer). The pathway can be presented, for example, in a user interface, and can include interconnected elements that represent various possible treatments and decisions to be made by the patient, e.g., in consultation with treating professionals (e.g., physicians, researchers, specialists or other caregivers). Relationships among elements in the pathway can be indicated using direction arrows that connect related elements. The pathway can represent a superset of past decisions, and prospective paths forward that includes the treatment path ultimately taken by the patient).
Both Oh and List are directed to solving questions through semantic and historical data analysis. Oh teaches receiving and parsing a question, detecting a group of answers for the question, and sorting the answers into groups/categories. List improves upon Oh by teaching identifying ordering data, generating an answer sequence, and providing the answer sequence in response to the question received. One of ordinary skill in the art would be motivated to further include identifying ordering data, generating an answer sequence, and providing the answer sequence in response to the question received, to efficiently provide clear direction for the treatment of a patient with a given disease.	Accordingly, it would have been obvious to one of ordinary skill in the art before 
As per claim 2, Oh teaches:
A computer program product for treating a human patient having a particular disease, the computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a processor, causes the processor to perform a method comprising: (Paragraph Number [0124] teaches computer 340 includes, in addition to memory port 352 and DVD drive 350, a CPU (Central Processing Unit) 356, a bus 366 connected to CPU 356, memory port 352 and DVD drive 350, a read only memory (ROM) 358 storing a boot-up program and the like, and a random access memory (RAM) 360 connected to bus 366, storing program instructions, a system program and work data. Computer system 330 further includes a network interface (I/F) 344 providing connection to a network allowing communication with another terminal).
Oh teaches receiving and parsing a question, detecting a group of answers for the question, and sorting the answers into groups/categories but does not explicitly teach 
receiving, by the processor which is part of a medical question-answering system, medical history information about the patient (Paragraph Number [0020] teaches presenting a pathway for treatment of a disease (e.g., specific to a form of cancer). The pathway can be presented, for example, in a user interface, and can include interconnected elements that represent various possible treatments and decisions to be made by the patient, e.g., in consultation with treating professionals (e.g., physicians, researchers, specialists or other caregivers). Relationships among elements in the pathway can be indicated using direction arrows that connect related elements. The pathway can represent a superset of past decisions, and prospective paths forward that includes the treatment path ultimately taken by the patient).
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 3, Oh teaches:
A computer system for treating a human patient having a particular disease, the computer system comprising: a memory; and a processor coupled to the memory, the processor configured to obtain instructions from the memory that cause the processor to perform a method comprising: (Paragraph Number [0124] teaches computer 340 includes, in addition to memory port 352 and DVD drive 350, a CPU (Central Processing Unit) 356, a bus 366 connected to CPU 356, memory port 352 and DVD drive 350, a read only memory (ROM) 358 storing a boot-up program and the like, and a random access 
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Applicant asserts that the Examiner has not provided an adequate motivation to combine the references cited in the rejection. (See Applicant’s Remarks, 2/9/2022, pgs. 11-15). Examiner respectfully disagrees. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, List is very clear about the complexity of the course of events associated with treatment of diseases, and specifies that the best practice for treating the course of disease can be embodied in a pathway--which represents a SEQUENCE of decisions/steps associated with the treatment of a disease. Lastly, List teaches that said pathways provide clear direction for the treatment of a patient with a given disease. Accordingly, combining Oh and List 
Applicant also asserts that the Examiner has not explained the mechanics of how the references would possibly be combined. (See Applicant’s Remarks, 2/9/2022, pgs. 11-15). Examiner respectfully disagrees. 
Oh teaches a question-answering system which stores a huge number of sentences that can be searched in a corpus storage. Specifically, Oh teaches receiving a question about a subject matter and an answering unit which selects (i.e., by performing search of the corpus) several sentences (i.e., answers) considered highly probable answers among the huge number of sentences stored in the corpus storage. Further, said question analyzing unit also performs predetermined grammatical analysis of the question. Oh also teaches an answer ranker unit which ranks each of the answers and outputs a prescribed number (for example, 300) of selected answer candidates higher in rank as an answer list. Lastly, Oh teaches grouping the candidate answers into categories which it refers to as "polarities." For example, the candidate answers may describe an undesirable event related to cancer as well as a desirable action for preventing cancer. This orientation of evaluation such as "desirable" and "undesirable" is referred to as "polarities." Lastly, Oh also teaches that various other polarities may be possible, in accordance with the standards of evaluation used. 
On the other hand, List teaches using a pathway to present treatment information associated with patients. Further, this pathway can be presented to a user as a network of interconnected elements that show various treatment paths for patient having a disease (e.g., cancer). A pathway that is presented can represent plural integrated pathways, e.g., separate pathways related to the same kind of cancer but that may involve different courses of treatment. 
One of ordinary skill in the art would be motivated to combine receiving a question about a subject matter and selecting several sentences (i.e., answers) considered highly probable answers. Not only that, the highly probable answers may then be ranked by the ranker unit in order to output a prescribed number of selected answers. Lastly, Oh teaches grouping the candidate answers into categories referred to as "polarities," which is a broad term that can include several other examples other than "desirable" or "undesirable." For example, the polarities could be "Therapeutic procedures" and "Diagnostic procedures;" or "Invasive treatment" and "Non-invasive treatment;" to name a few. Although Applicant asserts that the idea of taking competing answers of Oh and then using List to arrange them as sequential treatments simply does not make sense, this assertion is without merit because Oh teaches retrieving answer candidates higher in rank as HIGHLY PROBABLY answer candidates from among a huge number of sentences stored in corpus storage. In other words, the answer candidates may contain MULTIPLE highly probable answer candidates, and NOT one, and only one, correct answer. Accordingly, other than Applicant's baseless argument towards patentability, there is absolutely nothing in neither Oh nor List that indicates that the answers need to be separated into polarities of "correct" and "incorrect" answers and then recombining said "correct" and "incorrect" answers. 
For example, with the combination of Oh and List, multiple HIGHLY PROBABLE answers may be retrieved and categorized in polarities such as "Invasive" and "non­invasive" procedures, then combine said invasive and non-invasive answers into an answer sequence. In other words, one of the non-invasive could be non-invasive skin cancer treatment options (e.g., 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624